By the Court
Held:
1st. The verdict is sufficiently responsive to the issues. It, in effect, finds that the contract was as set forth in the answer, and not as set forth in the petition.
2d. There was no error in the common pleas not noticing the motion to set aside the verdict. The motion was made after judgment, and there is nothing to show that it was-made within three days after verdict.
3d. The court did not err in striking the case from the-second trial docket. The plaintiffs did not, “ at the term of the court at which judgment was rendered, enter on the-records of the court notice of his demand for such second trial,” as provided by statute. S. & C. 1155, sec. II. The-proceedings at the subsequent term to supply this omission,, could not have that effect. It was too late.
Judgment affirmed.